Exhibit 99.1 (1) The reporting person received these shares of common stock pursuant to the Auxilium Pharmaceuticals, Inc. 2004 Equity Compensation Plan in lieu of payment to the reporting person of $14,964.59 of his director's fees for the quarter ended March 31, 2011. (2) Philippe O. Chambon ("Chambon"), in his capacity as a member of the investment committees of DLJCC (as defined below), may be deemed to beneficially own the shares as to which this Form 4 relates. Dr. Chambon disclaims beneficial ownership of such shares except to the extent of his pecuniary interest therein. Sprout Capital IX, L.P. ("Sprout IX") and Sprout Entrepreneurs Fund, L.P. ("Sprout Entrepreneurs") are Delaware limited partnerships which make investments for long term appreciation. DLJ Capital Corporation ("DLJCC"), a Delaware corporation, acts as a venture capital partnership management company.
